FILED
                                                          Apr 30 2019, 1:16 pm

                                                              CLERK
                                                          Indiana Supreme Court
                                                             Court of Appeals
                                                               and Tax Court




                             IN THE

      Indiana Supreme Court
               Supreme Court Case No. 19S-MH-264

      In the Matter of the Civil Commitment of T.W.,
                         Appellant (Respondent)
                                  –v–
     St. Vincent Hospital and Health Care Center, Inc.,
               d/b/a St. Vincent Stress Center,
                          Appellee (Petitioner)


      In the Matter of the Civil Commitment of A.M.,
                         Appellant (Respondent)
                                  –v–
              Community Health Network, Inc.,
                          Appellee (Petitioner)
___________________________________________________________________
                        Decided: April 30, 2019
                Appeal from the Marion Superior Court
                       No. 49D08-1804-MH-14684
               The Honorable Steven R. Eichholtz, Judge
           The Honorable Kelly M. Scanlan, Commissioner
       On Petition to Transfer from the Indiana Court of Appeals,
                           No. 18A-MH-1148
                Appeal from the Marion Superior Court
                        No. 49D08-1802-MH-7271
               The Honorable Steven R. Eichholtz, Judge
           The Honorable Kelly M. Scanlan, Commissioner
       On Petition to Transfer from the Indiana Court of Appeals,
                            No. 18A-MH-636



                        Per Curiam Opinion
                          All Justices concur.
Per curiam

  The purposes of civil commitment proceedings include protecting the
public and ensuring the rights of persons whose liberty is at stake. Civil
Commitment of T.K. v. Dep't of Veterans Affairs, 27 N.E.3d 271, 273 (Ind.
2015). With such interests involved, we write to underscore the
importance of proper entry of commitment orders.


Facts and Procedural History
   St. Vincent Hospital and Health Care Center, Inc., d/b/a St. Vincent
Stress Center, requested the temporary involuntary mental health
commitment of T.W. The next day, Judge Steven R. Eichholtz of the
Marion Superior Court, Probate Division, ordered the prehearing
detention of T.W. and appointed a public defender. Commissioner Kelly
M. Scanlan presided over the April 20, 2018 evidentiary hearing on St.
Vincent’s request. Later that day, she signed an “Order for Temporary
Commitment.” It stated that “the Court now finds by clear and convincing
evidence” that T.W. suffers from a mental illness, is dangerous to others,
is gravely disabled, and needs custody, care, and treatment at St. Vincent
“for a period of time not to exceed ninety (90) days.” Appellant’s App.
Vol. II at 10. The order committed T.W. to St. Vincent “until July 19, 2018
unless discharged prior.” Id. at 11. The order is signed, “Kelly M. Scanlan,
Judge, Marion Superior Court No. 8, Probate Division,” but is not
countersigned by Judge Eichholtz. Id. The order directed distribution to
the parties.

   T.W., by counsel, filed a notice of appeal on May 14, 2018, calling the
temporary commitment order a final judgment. Id. at 3. On August 2,
2018—after the period of temporary commitment defined in the order
expired—T.W. filed an appellant’s brief arguing the evidence was
insufficient to support the order and the order was defective because it
was signed by the Commissioner only. After the appeal was fully briefed
and transmitted to the Court of Appeals, T.W. moved for remand to the


Indiana Supreme Court | Case No. 19S-MH-264 | April 30, 2019         Page 2 of 8
trial court to enter a final order. St. Vincent objected to the motion and
argued among other things that T.W. had waived any objection to the
Commissioner’s authority to enter a final order.

   A divided Court of Appeals rejected T.W.’s arguments and affirmed.
T.W. v. St. Vincent Hosp. & Health Care Ctr., Inc., 113 N.E.3d 1257 (Ind. Ct.
App. 2018). Among other things, the majority held that although Indiana
law barred the Commissioner from entering a final order in the case, T.W.
waived appellate review of the issue by not objecting earlier. Id. at 1260. It
also denied the motion for remand.

   A.M.’s case is separate but similar. Community Health Network, Inc.,
sought the temporary involuntary commitment of A.M. Judge Eichholtz
issued a preliminary order continuing A.M.’s detention until a March 1,
2018 hearing and appointing a public defender. Commissioner Scanlan
presided over the March 1, 2018 hearing. Later that day, she signed an
“Order of Temporary Commitment.” It stated that “the Court now finds
by clear and convincing evidence” that A.M. is suffering from a mental
illness, is gravely disabled, and needs custody, care, and treatment.
Appellant’s App. Vol. II at 9. It committed A.M. to Community’s in-
patient psychiatric unit until May 30, 2018, unless discharged earlier. The
order is signed, “Kelly M. Scanlan, Judge, Marion Superior Court 8,” but is
not countersigned by Judge Eichholtz. Id. at 10. The order directed
distribution to A.M. and counsel.

   On March 26, 2018, A.M., by counsel, filed a notice of appeal, calling
the temporary commitment order a final judgment. Id. at 3. On June 21,
2018—after the period of temporary commitment defined in the order
passed—A.M. filed an appellant’s brief arguing the evidence was
insufficient to support the order and the order was defective because it
was signed by the Commissioner only. On October 31, 2018, after the
appeal was fully briefed, A.M. moved to remand the case to the trial court
to issue a final order. But the Court of Appeals denied A.M.’s motion and
affirmed. Matter of Civil Commitment of A.M., 116 N.E.3d 496 (Ind. Ct. App.
2018). It held among other things that although Indiana law barred the
Commissioner from entering a final order in A.M.’s case, A.M. had
waived that issue. Id. at 501.



Indiana Supreme Court | Case No. 19S-MH-264 | April 30, 2019          Page 3 of 8
   We grant the transfer petitions filed by A.M. and T.W. and consolidate
their appeals for purposes of this opinion.


Discussion
   We conduct de novo review of questions of statutory interpretation,
Ballard v. Lewis, 8 N.E.3d 190, 193 (Ind. 2014), and appellate procedure.
J.W. v. State, 113 N.E.3d 1202, 1206 (Ind. 2019).

   A threshold issue in these appeals is mootness. “The long-standing rule
in Indiana courts has been that a case is deemed moot when no effective
relief can be rendered to the parties before the court.” Matter of Lawrance,
579 N.E.2d 32, 37 (Ind. 1991). When the controversy at issue has been
ended or settled, or somehow disposed of so as to render it unnecessary to
decide the question involved, the case will be dismissed. Id. But “Indiana
recognizes a public interest exception to the mootness doctrine, which
may be invoked when the issue involves a question of great public
importance which is likely to recur.” Matter of Tina T., 579 N.E.2d 48, 54
(Ind. 1991). When this Court elects to address an issue under the public
interest exception, it need not “address all of the issues in the case as
presented by the parties.” Lawrance, 579 N.E.2d at 37.

   The records show these appeals of the temporary commitment orders
are moot. Statutes governing temporary commitment provide that “[i]f,
upon the completion of the hearing and consideration of the record, the
court finds that the individual is mentally ill and either dangerous or
gravely disabled, the court may order the individual to: (1) be committed
to an appropriate facility; or (2) enter an outpatient treatment program
under IC 12-26-14 for a period of not more than ninety (90) days.” Ind.
Code § 12-26-6-8(a); see Ind. Code § 12-26-6-1. The period specified in each
appealed order has passed.

   Despite the appeals’ mootness, we address an issue of great public
importance likely to recur: Did the Commissioner lack authority to enter
orders of civil commitment? In Marion County, a probate commissioner
may hear evidence and make reports to the court thereon, including
“reports concerning the commissioner’s findings and conclusions


Indiana Supreme Court | Case No. 19S-MH-264 | April 30, 2019        Page 4 of 8
regarding the proceedings.” Ind. Code § 33-33-49-16(a). But all matters
handled by a commissioner under this subsection “are under the final
jurisdiction and decision of the judge of the probate division.” Id. The
same statute provides a “master commissioner appointed by the court
under this section has the powers and duties prescribed for a magistrate
under IC 33-23-5-5 through IC 33-23-5-9” and a “master commissioner
shall report the findings in each of the matters before the master
commissioner in writing to the judge or judges of the division to which
the master commissioner is assigned[.]” Ind. Code § 33-33-49-16(e)
(emphasis added). With exceptions not applicable here, “a magistrate
shall report findings in an evidentiary hearing, a trial, or a jury’s verdict to
the court” and “[t]he court shall enter the final order.” Ind. Code § 33-23-
5-9(a); see In re Involuntary Commitment of A.M., 959 N.E.2d 832, 834 n.1
(Ind. Ct. App. 2011) (noting commitment order was “defective because it
lacks a judge’s signature” and was signed only by the magistrate).1

   St. Vincent and Community do not argue the Commissioner had
authority to issue a commitment order, i.e., a judgment. Nor do they deny
that a judgment requires a “signature of the judge,” Ind. Trial Rule
58(B)(5), or that Judge Eichholtz did not sign the commitment orders.

   Instead, they argue Judge Eichholtz approved each order via an
“Approval Order for Record of Judgments and Daily Orders” entered in
Probate Court Administrative Orders, No. 49D08-1708-CB-30844 (“CB
number”). Specifically, St. Vincent relies on an Approval Order dated April
23, 2018, signed by Judge Eichholtz, wherein he stated the court “being
advised by the magistrate, commissioner and/or referee of this court
approves the findings and recommendations of the magistrate,
commissioner and/or referee and adopts the findings and recommendations
as the order in all cases heard” on April 20, 2018. Br. of Appellee at 21-23; In
re T.W., No. 49D08-1804-MH-14684 (chronological case summary (“CCS”)
entry of Aug. 27, 2018). Community relies on a similarly phrased Approval




1T.W., A.M., and Community identify Scanlan as “Master Commissioner.” St. Vincent refers
to her simply as “Commissioner” without disputing her status as “Master Commissioner.”



Indiana Supreme Court | Case No. 19S-MH-264 | April 30, 2019                    Page 5 of 8
Order, signed by Judge Eichholtz and dated March 2, 2018, which states the
court was advised by the magistrate, commissioner, and/or referee and was
adopting their findings and recommendations as the order in all cases heard
March 1, 2018. Appellee’s App. Vol. II at 27.2

   The Approval Orders do not constitute valid commitment orders for
these two mental health cases. The letters “CB” in the CB number, which
appears on each of the Approval Orders, signifies a “Court Business
record—i.e. court orders that refer to non-case matters such as the
appointment of judge pro tem, drawing the jury, etc.” Ind. Administrative
Rule 8(B)(3) (emphasis added). The Approval Orders do not cross-
reference any specific mental health case by title or number. Nor do they
direct the clerk to enter the Approval Orders on the CCS for the mental
health cases or direct distribution to parties or their counsel. And the
Approval Orders are ambiguous in this context: they purport to adopt
findings and recommendations of the “magistrate, commissioner and/or
referee” for matters heard on a particular day, yet the temporary
commitment orders, on their face, purport to be those of a “Judge,” not a
commissioner, magistrate, or referee.3 In short, the Approval Orders
provide inadequate assurance that Judge Eichholtz was presented with (in
writing), reviewed, and approved the temporary commitment orders in
the cases of T.W. and A.M. See L.J. v. Health & Hosp. Corp., 113 N.E.3d 274,
277-78 & n.4 (Ind. Ct. App. 2018) (disapproving of same court’s “peculiar”
use of court business record and explaining that the “use of a business
record order to summarily affirm multiple unspecified decisions by a
commissioner in no way suggests the trial judge considered the merits of




2We judicially notice the CCS for T.W.’s case in the trial court and the CCS for Probate Court
Administrative Orders, No. 49D08-1708-CB-30844, both accessed through Odyssey, our
electronic case management system. The latter CCS shows several orders appointing Scanlan
as judge pro tempore but not for the dates she signed the orders concerning T.W. and A.M.
3 As these cases show, the Commissioner’s signature on orders identifying herself as “Judge”
is confusing. It clouds the signer’s role and prevents court staff and the clerk from reliably
ascertaining if the “order” should be promptly recorded and processed as an order or
judgment, or, instead, treated as a report of findings and recommended order and presented
to the judge for decision. And, as to the parties, it obscures whether the petitioner has
obtained relief and leaves the respondent not knowing how, when, and where to seek review.



Indiana Supreme Court | Case No. 19S-MH-264 | April 30, 2019                         Page 6 of 8
those decisions.”); see also In re Hawkins, 902 N.E.2d 231, 240 (Ind. 2009)
(“Review of final orders by the presiding judge is not a mere
technicality.”).4


Conclusion
   We agree with the Court of Appeals that the Commissioner lacked
authority to enter the commitment orders. Under these circumstances,
though, where the orders concern periods that have expired, remanding
those orders to the trial court for its review serves no apparent purpose.5
Therefore, we dismiss the appeals as moot, without addressing sufficiency
of the evidence or waiver.

    All Justices concur.

ATTORNEYS FOR APPELLANT T.W.
Joel M. Schumm
Indianapolis, Indiana

Valerie K. Boots
Marion County Public Defender Agency
Appellate Division
Indianapolis, Indiana




4 To the extent St. Vincent or Community implies the trial court’s approval of the commitment
orders occurred later—when these appeals were pending and the court “corrected” or
“modified” the records under Ind. Appellate Rule 32 to make the Approval Orders part of the
trial court records in the cases of T.W. and A.M.—we disagree. By then, jurisdiction had
vested in the Court of Appeals with the filing of the notice of completion of clerk’s record. See
Ind. Appellate Rule 8. Also, the trial court’s CCS in T.W.’s case suggests it was Commissioner
Scanlan, not Judge Eichholtz, who signed the order to “correct” the record. In re T.W., No.
49D08-1804-MH-14684 (CCS entries for August 27, 2018); St. Vincent’s Appellee’s Resp. to
Appellant’s Mot. for Limited Remand (attachment p.3).
5T.W. and A.M. contend that despite expiration of the commitment periods specified in the
appealed orders, the orders allow potentially harmful collateral consequences. But we have
declared the Commissioner lacked authority to order civil commitment, and T.W. and A.M.
are free to ask the trial court for any relief they believe appropriate to avoid alleged collateral
consequences.



Indiana Supreme Court | Case No. 19S-MH-264 | April 30, 2019                             Page 7 of 8
ATTORNEYS FOR APPELLEE ST. VINCENT HOSPITAL AND
HEALTH CARE CENTER, INC. D/B/A ST. VINCENT STRESS
CENTER
Andrew B. Howk
Matthew M. Schappa
Hall Render Killian Heath & Lyman
Indianapolis, Indiana

ATTORNEYS FOR APPELLANT A.M.
Joel M. Schumm
Indianapolis, Indiana

Valerie K. Boots
Marion County Public Defender Agency
Appellate Division
Indianapolis, Indiana

ATTORNEYS FOR AMICUS CURIAE, INDIANAPOLIS BAR
ASSOCIATION, APPELLATE PRACTICE SECTION
Libby Y. Goodknight
Krieg DeVault LLP
Indianapolis, Indiana

Tyler D. Helmond
Voyles Vaiana Lukemeyer Baldwin & Webb
Indianapolis, Indiana

Paul L. Jefferson
McNeely Stephenson
Indianapolis, Indiana

Josh S. Tatum
Plews Shadley Racher & Braun LLP
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE COMMUNITY HEALTH NETWORK, INC.
Jenny R. Buchheit
Stephen E. Reynolds
Gregory W. Pottorff
Ice Miller, LLP
Indianapolis, Indiana


Indiana Supreme Court | Case No. 19S-MH-264 | April 30, 2019   Page 8 of 8